                        UNITED STATES DISTRICT COURT
                         DISRICT OF MASSACHUSETTS



                                                    Civil Action 19-cv-10670-FDS


                                 Joanna M. Snyder,
                                     Plaintiff

                                        v.
                              Essex County Probation
                                    Defendant


                                   Order of Dismissal

Saylor, D.J.

        In accordance with the Order [36] dated December 5, 2019 it is hereby ORDERED that

   the above-entitled action is DISMISSED.

                                                                By the Court,

                                                                 /s/ Taylor Halley
                                                                 Deputy Clerk

12/5/2019
